In an action, under section 228 of the County Law to determine the boundary line between two towns, an incorporated village situated within the boundaries of the defendant town appeals from an order of the County Court, Suffolk County, denying its motion under section 193-b of the Civil Practice Act to intervene as a party defendant and to serve an answer. Order reversed, with $10 costs and disbursements, and motion granted. Under all the circumstances, including the facts, that the village is close to the town boundary line in suit and that the interests of the village may be affected adversely by a judgment in the action, intervention should have been granted as a matter of discretion. Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.